Case 18-12012-LSS Doc 827 Filed 08/28/19 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited | Case No.: 18-12012 (LSS)

liability company, ef al.',
(Jointly Administered)

Debtors.

 

 

NOTICE OF WITHDRAWAL OF PROOFS OF
CLAIM NO. 316 AND 317 FILED BY DOLPHIN MAX STEEL HOLDINGS, LLC

On or about January 25, 2019, Dolphin Max Steel Holdings, LLC (“Dolphin Max Steel”)
filed proofs of claim number 316 and 317 (together, the “Dolphin Max Steel Claims”) in the

above-captioned cases. Dolphin Max Steel hereby voluntarily withdraws the Dolphin Max Steel

Claims with prejudice.

Dated: August 28, 2019 DOLPHIN MAX STEEL HOLDINGS, LLC

By: /s/ Vln OBL

Name: William O’ Dowd
Title: Authorized Signatory

 

 

! The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films, LLC
(4435-Del.); Open Road Releasing, LLC (4736-Del); OR Productions LLC (5873-Del.); Briarcliff LLC (7304- Del);
Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is 1800
Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited to,
IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners LLC,
and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter 11 cases.

US-DOCS\1 10342587. 1
